*71But by
Atlee, Justice
(McKean, C. J., being absent), the demise by B. is well enough. We have no court of equity here; and, therefore, unless the cestui que trust could bring an ejectment in his own name, he would be without remedy, in the case of an obstinate trustee, (a)

 This case is frequently referred to as establishing what is now a well-settled principle. See Crunkelton v. Evert, 3 Yeates 570; Simpson v. Ammons, 1 Binn. 177.


 Presbyterian Congregation v. Johnston, 6 W. & S. 9; Caldwell v. Lowden, 3 Brewst. 63.